[Cite as State v. Chapman, 2021-Ohio-2015.]




             IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                MAHONING COUNTY

                                        STATE OF OHIO,

                                         Plaintiff-Appellee,

                                                 v.

                                     CHRIS M. CHAPMAN,

                                      Defendant-Appellant.


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 20 MA 0032


                                  Application for Reconsideration

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Cheryl L. Waite, Judges.


                                              JUDGMENT:
                                                Denied.




Atty. Paul J. Gains, Mahoning County Prosecutor, and Atty. Ralph Rivera, Assistant
Prosecuting Attorney, 21 West Boardman Street, 6th Floor, Youngstown, Ohio 44503,
for Plaintiff-Appellee and
                                                                                             –2–


Chris M. Chapman, Pro Se, #A357-704, Grafton Correctional Institution, 2500 South
Avon Belden Road, Grafton, Ohio 44044, Defendant-Appellant.


                                            Dated: June 11, 2021

PER CURIAM.
           {¶1}    Appellant, Chris M. Chapman, filed a pro se application requesting that this
court reconsider our decision in State v. Chapman, 7th Dist. Mahoning No. 20 MA 0032,
2020-Ohio-5589, in which we affirmed the February 26, 2020 judgment of the Mahoning
County Court of Common Pleas, dismissing his untimely pro se petition for postconviction
relief without a hearing.1 Appellant contends that this court’s decision was in error and
that we should, therefore, reconsider the opinion pursuant to App.R. 26(A).
           {¶2}    An application for reconsideration must be filed within 10 days of an
appellate court’s judgment. App.R. 26(A)(1)(a). However, a delayed application for
reconsideration or for en banc consideration pursuant to App.R. 26(A) is permitted if the
moving party can establish “extraordinary circumstances.” App.R. 14(B).
           {¶3}    Here, this court decided Appellant’s appeal on November 25, 2020.2
Appellant did not file his motion for reconsideration until March 18, 2021, clearly well-
beyond the 10-day timeframe under App.R. 26(A)(1)(a).3 Appellant fails to establish
“extraordinary circumstances.”               In addition, we find no obvious error in this court’s
decision.

           App.R. 26, which provides for the filing of an application for reconsideration
           in this court, includes no guidelines to be used in the determination of
           whether a decision is to be reconsidered and changed. Matthews v.
           Matthews, 5 Ohio App.3d 140, 143, 450 N.E.2d 278 (10th Dist.1981). The
           test generally applied is whether the motion for reconsideration calls to the


1   Appellee, the State of Ohio, filed a reply.

2   The judgment was filed on November 30, 2020.

3 Appellant claims he did not receive this court’s decision until December 30, 2020. Even assuming
arguendo that Appellant’s claim is correct, he still did not meet the 10-day timeframe under App.R.
26(A)(1)(a) as he did not file his motion for reconsideration until March 18, 2021.



Case No. 20 MA 0032
                                                                                                       –3–


          attention of the court an obvious error in its decision or raises an issue for
          our consideration that was either not at all or was not fully considered by us
          when it should have been. Id. An application for reconsideration is not
          designed for use in instances where a party simply disagrees with the
          conclusions reached and the logic used by an appellate court. State v.
          Owens, 112 Ohio App.3d 334, 336, 678 N.E.2d 956 (11th Dist.1996).
          Rather, App.R. 26 provides a mechanism by which a party may prevent
          miscarriages of justice that could arise when an appellate court makes an
          obvious error or renders an unsupportable decision under the law. Id.

D.G. v. M.G.G., 7th Dist. Mahoning No. 17 MA 0165, 2019-Ohio-1190, ¶ 2.
          {¶4}     In his application, Appellant simply disagrees with this court’s analysis and
requests that we reconsider our decision affirming the trial court’s judgment to dismiss his
untimely pro se petition for postconviction relief without a hearing.4
          {¶5}     In Chapman, 2020-Ohio-5589, this court stated the following:

          In this case, the trial transcripts were filed on July 6, 1998. Appellant did not
          file his petition for postconviction relief until January 21, 2020, clearly well
          beyond the 365-day deadline. See R.C. 2953.21(A)(2). Thus, Appellant’s
          petition was untimely filed. Therefore, unless Appellant can demonstrate an
          exception entitling him to relief, his petition is untimely and the trial court
          was without jurisdiction to consider it. See R.C. 2953.23(A)(1)(a)-(b).

          Upon review, Appellant fails to demonstrate an exception for the delay.
          Appellant does not establish that he was unavoidably prevented from
          discovery of the facts upon which he bases his claims or that there is a new
          state or federal right that applies to his situation. See R.C. 2953.23(A)(1)(a).
          Appellant also does not establish by clear and convincing evidence that, but
          for a constitutional error at trial, no reasonable factfinder would have found
          him guilty of the offenses of which he was convicted. See R.C.
          2953.23(A)(1)(b). Thus, Appellant’s petition does not meet the exceptions


4   Contrary to Appellant’s assertion, our decision is not in conflict with any Ohio Supreme Court precedent.


Case No. 20 MA 0032
                                                                                         –4–


      for an untimely petition set forth in R.C. 2953.23, and as a result, the trial
      court was without jurisdiction to consider the claims raised within.

      Additionally, Appellant’s claims were raised, or could have been raised on
      direct appeal. They are, therefore, barred by res judicata. See [State v.]
      Perry, [10 Ohio St.2d 175,] 180-181 [(1967)]. Because Appellant’s pro se
      petition for postconviction relief was untimely filed, no exception entitling
      him to relief was demonstrated, and his claims are barred by principles of
      res judicata, the trial court properly dismissed his petition without a hearing.

State v. Chapman, 2020-Ohio-5589, ¶ 9-11.
      {¶6}   Upon consideration of the App.R. 26(A) application filed in the present
matter, it is apparent that Appellant has not demonstrated any obvious errors or raised
any issues that were not adequately addressed in our previous opinion. This court is not
persuaded that we erred as a matter of law.
      {¶7}   An application for reconsideration is not designed to be used in situations
wherein a party simply disagrees with the logic employed or the conclusions reached by
an appellate court. Owens, supra, at 336. App.R. 26(A) is meant to provide a mechanism
by which a party may prevent a miscarriage of justice that could arise when an appellate
court makes an obvious error or renders a decision that is not supported by the law. Id.
Appellant has made no such demonstration.
      {¶8}   For the foregoing reasons, Appellant’s untimely pro se application for
reconsideration is hereby denied.




JUDGE DAVID A. D’APOLITO


JUDGE GENE DONOFRIO


JUDGE CHERYL L. WAITE




Case No. 20 MA 0032
                                                    –5–



                             NOTICE TO COUNSEL

This document constitutes a final judgment entry.




Case No. 20 MA 0032